Citation Nr: 0704714	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-24 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for status post surgery for 
disc herniation at C3-4.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1985.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO denied the veteran's claim for service connection in 
March 2003 because the lack of a diagnosis of herniated disc 
or other neck problems in service.  The evidence of record 
shows that the veteran was involved in two motor vehicle 
accidents (MVA), one prior to service in May 1981 and one in 
service in July 1982.  The veteran asserts that his current 
back disability is attributable to his inservice July 1982 
MVA.  

A July 2004 opinion by a private physician indicates that the 
July 1982 MVA may have had "some impact" on the veteran's 
disability.  The Board notes that the opinion does not 
describe the impact the July 1982 MVA had on the veteran's 
disability.  The opinion also does not indicate whether the 
physician reviewed all pertinent records and whether the July 
1982 MVA caused the veteran's disability or aggravated 
residual injuries from the May 1981 MVA.  

VA is required to provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  Based on the foregoing, the Board finds that the 
veteran must be afforded another medical examination and 
opinion to ascertain whether his current back disability was 
incurred in service or aggravated by the MVA in service.  Id; 
38 C.F.R. § 3.310.  




Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of the veteran's current back 
disability.  The claims file must be made 
available to and reviewed by the 
specialist in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The specialist 
should state whether the veteran's 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by the motor vehicle accident 
in service.  

2. The specialist should also provide an 
opinion regarding whether it is as likely 
as not that the veteran entered service 
with a preexisting back disability and if 
so, whether such disability was aggravated 
during service beyond the normal 
progression of the disease.  If the 
disability did not preexist service, the 
specialist should provide an opinion 
regarding whether it is as least likely as 
not that the veteran's current back 
disability is attributable to the 
inservice July 1982 MVA. 

3. The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


